Exhibit 10.6

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (“Agreement”), dated as of September 8, 2009
between 214 Investments, Inc. (“214 Investments”), a Texas corporation, and
MDI, Inc. (“MDI”), a Delaware corporation. Each of 214 Investments and MDI are
sometimes hereinafter referred to as a “Party” and collectively as the
“Parties”.

 

A.            MDI and 214 Investments have entered into a Stock Purchase
Agreement (the “Stock Purchase Agreement”) pursuant to which MDI will sell all
of the issued and outstanding capital stock of Monitor Dynamics, Inc. (the
“Business”) to 214 Investments (the “Distribution”) pursuant to the terms and
subject to the conditions of the Stock Purchase Agreement and other Ancillary
Agreements.

 

B.        In connection with the Distribution, MDI and 214 Investments have
agreed to enter into this Agreement in order for 214 Investments to assist MDI
by providing certain temporary transitional services and support not otherwise
specified in any of the Ancillary Agreements.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
undertakings contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, 214
Investments and MDI hereby agree as follows:

 

ARTICLE 1 - TERM

 

Section 1.01. Term of the Agreement. The term of this Agreement shall be from
the Effective Date (as defined herein) to and including March 8, 2010 (the
“Term”), although the actual duration of specific services may be for a shorter
or longer period as agreed to by 214 Investments and MDI.

 

ARTICLE II - SERVICES

 

Section 2.01.          Provision of Services. On the terms and subject to the
conditions contained herein, 214 Investments shall transfer the knowledge,
information, data and related files to MDI relating to human resources, payroll,
treasury and risk management, accounting and financial, tax compliance,
software, telecommunications services and information technology,
administrative, legal, litigation support, and product support services or take
any action necessary to effect to the transfer thereof (“Services”); in
particular, 214 Investments will cooperate with and assist MDI with respect to
prosecuting or defending third-party litigation matters. The Services will be
provided by 214 Investments as and when reasonably requested by MDI and at no
charge to MDI.

 

Section 2.02. Limitation of Liability. 214 Investments shall have no liability
whatsoever to MDI or any of its affiliates for any error, act or omission in
connection with the Services to be rendered by 214 Investments hereunder unless
any such error, act or omission derives from willful misconduct or gross
negligence. IN NO EVENT SHALL 214 INVESTMENTS BE LIABLE FOR ANY SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, LOSS OF
PROFITS, REVENUES OR DATA), WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, WHETHER OR NOT 214 INVESTMENTS HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE.

 

ARTICLE III - GENERAL

 

Section 3.01. Amendments; Non-Waiver.

 

(a) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by each party, or in the case of a waiver, by the party against whom the waiver
is to be effective.

 

(b) The failure of either party to enforce at any time or for any of the
provisions hereof will not be construed to be a waiver of such provisions or of
the right of such party thereafter to enforce each and every such provision.

 

--------------------------------------------------------------------------------


 

Section 3.02. Notices. All notices, requests, consents and other communications
hereunder must be in writing and will be deemed to have been duly given (a) when
received if personally delivered or sent by facsimile, (b) one business day
after being sent by nationally recognized overnight delivery service, or
(c) five business days after being sent by nationally registered or certified
mail, return receipt requested, postage prepaid.

 

Section 3.03. Construction and Jurisdiction. This Agreement is governed by and
will be construed and enforced in accordance with the laws of the State of
Texas. In the event any action is brought based on this Agreement the venue for
any such action will be any court of competent jurisdiction of the State of
Texas located in Bexar, County, Texas.

 

Section 3.04. Level of Service. 214 Investments undertakes to use the same
degree of care in rendering services under this Agreement as it respectively
utilizes in rendering such services for its own operations and shall not be
liable for any failure to provide services other than a failure caused by or
attributable to its gross negligence or intentional misconduct or that of any of
its affiliates, employees, officers or other agents. Nothing in this Agreement
will require 214 Investments to perform or cause to be performed any service in
a manner that would constitute a violation of applicable laws.

 

Section 3.05. Transitional Nature of Services; Changes. The parties acknowledge
the transitional nature of the services and that either party may make changes
from time to time in the manner of performing the services if such party is
making similar changes in performing similar services for its own operations and
if such party furnishes to the other party substantially the same notice (in
content and timing) as such party furnishes to those part of its own operations
respecting such changes.

 

Section 3.06. Mutual Cooperation. MDI, 214 Investments and their respective
affiliates shall cooperate with each other in connection with the performance of
the Services hereunder; provided, however, that such cooperation must not
unreasonably disrupt the normal operations of MDI, 214 Investments and their
respective affiliates.

 

Section 3.07. Independent Contractors. MDI and 214 Investments each acknowledge
that they are separate entities, each of which has entered into this Agreement
for independent business reasons. The relationships of MDI to 214 Investments
and of 214 Investments to MDI hereunder are those of independent contractors and
nothing contained herein shall be deemed to create a joint venture, partnership
or any other relationship.

 

Section 3.08. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party hereto. Upon any such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner, to the end
that the transactions contemplated by this Agreement are consummated to the
extent possible.

 

Section 3.09. Entire Agreement. This Agreement supersedes and cancels any and
all previous agreements, written or oral, between the parties relating to the
subject matter hereof. No representation, inducement, promise, understanding,
condition or warranty not set forth herein has been made or relied upon by any
party. This Agreement express the complete and final understanding of the
parties with respect to the subject matter thereto and may not be changed in any
way, except by an instrument in writing signed by both parties.

 

Section 3.10. Assignment. This Agreement and the rights and duties hereunder are
binding upon and inure to the benefit of the successors and permitted assigns of
each of the parties to this Agreement, but are not assignable or delegable by
either party without the prior written consent of the other, which consent shall
not be unreasonably withheld.

 

Section 3.11. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective upon the closing of the transactions
contemplated by the Stock Purchase Agreement (the “Effective Date”).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

MDI, INC.

 

 

 

 

 

/s/ John Linton

 

By:

John Linton

 

Its:

CTO

 

 

 

214 INVESTMENTS, INC.

 

 

 

 

 

/s/  J. Collier Sparks

 

By: J. Collier Sparks

 

Its: President

 

 

--------------------------------------------------------------------------------